In the Supreme Court of Georgia



                                                     Decided: September 22, 2014


     S14A0793. DEKALB COUNTY SCHOOL DISTRICT v. BUTLER.


       BENHAM, Justice,

       Appellee Yvonne Butler was a principal at a DeKalb County elementary

school. On August 13, 2010, appellant DeKalb County School District notified

appellee it would be terminating her employment on grounds of (1)

incompetency; (2) insubordination; (3) wilful neglect of duties; and (4)for other

good and sufficient cause.1 Appellee was placed on suspension while the

charges were pending.2 A hearing was scheduled pursuant to the Fair Dismissal

Act, OCGA § 20-2-940 et seq., but the parties agreed to a continuance and then

the hearing never took place.3 On May 11, 2011, appellant offered appellee, in

lieu of termination, a contract for a classroom teaching position for the 2011-


       1
       Among the reasons appellant was no longer willing to employ appellee as a school
administrator was the allegation that while appellee was a principal, she used school funds to
purchase books she authored from a company she owned.
       2
         Although suspended, appellee received her full contracted salary as a school administrator
for the 2010-2011 school year. That contract expired as of June 30, 2011.
       3
        It appears from the record that the parties attempted to negotiate a mutual resolution
regarding appellee’s employment status during the time the hearing was continued.
2012 school year and required that she sign and return the contract before May

19, 2011, if she chose to accept the offer. On May 31, 2011, appellee responded

to the May 11 letter by asserting that she had a right to an FDA hearing. In her

May 31 response, appellee never indicated she would be accepting the offered

position of classroom teacher. On June 30, 2011, upon hiring new counsel,

appellee returned the signed teaching contract “under protest.” On July 15,

2011, appellant issued appellee a separation notice indicating appellee’s

employment had ended as of June 30, 2011.

      On March 9, 2012, appellee filed the instant mandamus action, requesting

an FDA hearing, a name-clearing hearing, and damages for breach of an implied

covenant of good faith and fair dealing in regard to the proffered 2011-2012

teaching contract. Both parties moved for summary judgment and the trial court

granted and denied in part both parties’ motions. The trial court’s ruling

effectively granted appellee’s petition for a writ of mandamus and held that

appellee was entitled to an FDA hearing because she was a tenured employee

and had been demoted from an administrator to a teacher. In addition, the trial

court held that the request for a separate name-clearing hearing was moot as

appellee could clear her name at the FDA hearing. Finally, the trial court denied

                                        2
appellee’s claim of damages for breach because it found that appellee had not

timely accepted the contract to be a classroom teacher for the 2011-2012 school

year.

        1. On appeal, appellant asserts that appellee was not entitled to an FDA

hearing and that the trial court erred when it partially granted appellee’s motion

for summary judgment and ordered mandamus relief.              We agree.     The

employment rights of public school employees in this state are statutory and are

set forth in the FDA. See OCGA § 20-2-940, et seq. Prior to April 7, 1995, the

FDA defined the word “teacher” broadly so as to include school administrators

such as assistant principals and principals. Patrick v. Huff, 296 Ga. App. 343

(1) (674 SE2d 398) (2009). Under the pre-1995 FDA, school administrators

could not be removed from their administrative positions without notice and a

hearing. See OCGA 20-2-942 (b) (2) (1994). In 1995, the legislature amended

the FDA in order to “limit certain rights of school administrators.” Ga. Laws

1995, p. 304. The post-1995 FDA provides that any person who becomes a

school administrator on or after April 7, 1995, is no longer entitled to FDA

procedural protections when faced with the non-renewal of his or her

employment contract as a school administrator. Id. at 345-346; OCGA § 20-2-

                                        3
942 (c) (1). The post-1995 FDA defines a school administrator as a professional

school employee who: (1) is certificated by the Professional Standards

Commission; (2) holds a leadership certificate; and (3) is assigned to a

leadership position. OCGA § 20-2-942 (a) (1.1).4                  As part of the 1995

amendments to the FDA, the legislature included a grandfather clause for those

who were tenured teachers as of April 7, 1995, and who later became school

administrators:

       A teacher who had acquired any rights to continued employment
       under this Code section prior to April 7, 1995, and who is or
       becomes a school administrator without any break in employment
       with the local board for which the person had been a teacher shall
       retain those rights under this Code section to continued employment
       in the position as teacher with such local board.

OCGA § 20-2-942 (c) (2).

       Here, the record shows appellee worked as a classroom teacher from 1989

to 1992.     In August 1992, appellee became a school counselor (or, “Lead

Teacher for Special Services”) and held the position for three years. According

to the affidavit of Dr. Tova Jackson Davis, the Director for Employment

Services for the DeKalb County School System, the school counselor position

       4
         The post-1995 FDA defines a “teacher” as a professional school employee who is
certificated by the Professional Standards Commission, but who is not a school administrator.
OCGA § 20-2-942 (a) (4).

                                             4
held by appellee did not require a certificate in leadership and appellee did not

hold such a certificate when she was assigned to the position in 1992. In July

1993, appellee obtained a conditional certification in administration and

supervision.5 In August 1995, appellee received her renewable certification in

administration and supervision and was promoted to assistant principal (or,

“Instructional Lead Teacher”), an administrative position which required the

renewable leadership certification. In 1998, appellee was promoted to principal

and stayed in that position until 2010.

       It is appellant’s position that it was not required to hold an FDA hearing

regarding the non-renewal of appellee’s administrative position because

appellee did not become a school administrator until after April 7, 1995. The

facts show that appellee first obtained a position requiring certification in

administration and supervision in August 1995, four months after the amended

FDA took effect. For that reason, she had no right to an FDA hearing for the

non-renewal of an administrative position. OCGA § 20-2-942 (c) (1) (“A

person who first becomes a school administrator on or after April 7, 1995, shall



       5
        According to affiant Dr. Davis, this was a non-renewable certificate in leadership and
required additional course work and experience to become renewable.

                                              5
not acquire any rights under this Code section to continued employment with

respect to any position of school administrator.”)

      However, since appellee had earned tenure as a teacher prior to April 7,

1995, she was covered by the grandfather clause set forth in OCGA § 20-2-942

(c) (2). That is, at the time of her suspension from the position as principal in

2010, the only right appellee had under the FDA was continued employment as

a teacher. Therefore, appellant complied with the FDA when it offered appellee

a teaching position for the 2011-2012 school year rather than insisting upon her

termination. At that point, the FDA did not require any additional action by

appellant. Thus, it was error for the trial court to conclude that appellant was

required to hold a demotion hearing pursuant to the FDA in addition to offering

appellee continued employment as a teacher.

      2. The trial court held that appellee’s request for a name-clearing hearing

was moot because it reasoned that she could clear her name at the FDA hearing.

Since we have concluded appellee is not entitled to an FDA hearing, appellant

requests that we revisit the name-clearing issue. The record shows that appellee

has a court order requiring the Professional Standards Commission to conduct

a hearing on the underlying issues which led to appellant’s non-renewal of

                                        6
appellee’s contract as a school administrator. As that hearing has yet to be

conducted, appellee still has the opportunity to present any name-clearing

evidence during that proceeding. Thus, we leave the trial court’s ruling on

appellee’s request for a name-clearing hearing undisturbed pursuant to the right

for any reason rule.6 See Cobb v. Hart, 295 Ga. 89 (2) (757 SE2d 840) (2014).

       Judgment affirmed in part and reversed in part. All the Justices concur.




       6
         Inasmuch as there is no challenge on appeal to the trial court’s denial of appellee’s claim of
damages for breach of an implied covenant of good faith and fair dealing, we likewise do not disturb
that ruling.

                                                  7